


Exhibit 10.1




Loan Number: 1539105-9002


NOTE AND MORTGAGE MODIFICATION AGREEMENT
            
This NOTE AND MORTGAGE MODIFICATION AGREEMENT (“Agreement”) is dated as of the
10th day of December, 2013, by and between PCT ALLENDALE, LLC, a New Jersey
limited liability company with an address at 4 Pearl Court, Allendale, New
Jersey 07401 (hereinafter “Borrower”), TD BANK, N.A., a national banking
association, as successor to COMMERCE BANK/NORTH, having a regional office at 71
Union Avenue, East Rutherford, New Jersey 07073 (hereinafter “Lender”), and the
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY, with offices at 36 West State Street,
P.O. Box 990, Trenton, New Jersey (the “Authority”)


RECITALS:


WHEREAS, on October 31, 2007, Borrower executed and delivered to the Authority a
Note (as previously amended, modified and/or supplemented, the “Note”) in the
original principal amount of $3,120,000.00 (the “Loan”), which Note was assigned
by the Authority to Lender, as successor to Commerce Bank/North, by Authority’s
Assignment dated October 31, 2007 and recorded in the Office of the Bergen
County Clerk on November 5, 2007 in Mortgage Book 17055 at Page 534 (the
“Authority’s Assignment”) ; and


WHEREAS, the Loan is further evidenced by that certain Bond Agreement by and
among the Borrower, Commerce Bank/North (Lender’s predecessor in interest), and
the Authority dated October 31, 2007 (the “Bond Agreement”)


WHEREAS, the Loan is secured by, among other things, a first priority mortgage
lien (as previously amended, modified and/or supplemented, the “Mortgage”) as to
the real property owned by Borrower commonly known as 4 Pearl Court, Allendale,
New Jersey 07401, Units A, B and C, and designated as Block 601, Lot 4.05,
C0001, C0002 & C0003 on the Official Tax Map of the Borough of Allendale, County
of Bergen, State of New Jersey (the “Mortgaged Property”), which Mortgage was
dated October 31, 2007 and recorded in the Office of the Bergen County Clerk on
November 5, 2007 in Mortgage Book 17055 at Page 496, together with an Absolute
Assignment of Leases and Rents recorded in the Office of the Bergen County Clerk
on November 5, 2007 in Mortgage Book 17055 page 522; and


WHEREAS, the Loan was further secured by a Corporate Guaranty executed by
Progenitor Cell Therapy, LLC and NeoStem Family Storage, LLC (formerly
DomaniCell, LLC) dated October 31, 2007, which Corporate Guaranty is now being
reaffirmed by Reaffirmation of Guaranty being executed and delivered
simultaneously in connection with this Agreement by Progenitor Cell Therapy, LLC
and NeoStem Family Storage, LLC in favor of Lender (as previously amended,
modified and/or supplemented, the “Guaranty”; the Note, Bond Agreement,
Mortgage, Authority’s Assignment, Guaranty and any and all other documents
executed in connection with the Loan are hereinafter collectively referred to as
the “Loan Documents”); and


WHEREAS, the Borrower has requested that the Lender modify the Loan to, among
other things, modify certain financial covenants and reporting requirements
under the Loan Documents; and
WHEREAS, the Borrower and Lender have agreed to modify the Loan and the Loan
Documents in accordance with the terms and conditions of this Agreement.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:


1.     MODIFICATION OF LOAN.
        
1.Recitals and Representations Accurate. The above recitals are hereby made a
part of this Agreement and Borrower acknowledges and agrees that each of the
recitals is true and correct.


2.Ratification. All of the terms, covenants, provisions, representations,
warranties, and conditions of the Loan Documents, as amended or modified hereby,
are ratified, acknowledged, confirmed, and continued in full force and effect as
if fully restated herein.


3.Addition of Corporate Guarantor. In connection with the execution of this
Agreement, NeoStem, Inc., a Delaware corporation, is entering into that certain
Guaranty of Payment to guaranty all of the obligations




--------------------------------------------------------------------------------




of the Borrower to the Lender under the Loan. Accordingly, any reference to the
term “Guarantor” under the Loan Documents shall from this point forward mean,
collectively, Progenitor Cell Therapy, LLC, NeoStem Family Storage, LLC and
NeoStem, Inc.


4.Financial Covenants. Throughout the remaining term of the Loan, and so long as
any obligations of Borrower or its assigns shall remain outstanding to Lender,
(i) Borrower shall no longer be subject to Debt Service Coverage and Debt to
Tangible Net Worth Ratio reporting requirements under the Loan Documents, if any
(ii) NeoStem, Inc. and its subsidiaries collectively shall maintain a minimum
unencumbered liquidity of $5,000,000.00, consisting of total cash balances
reported by NeoStem, Inc. and its subsidiaries, to be tested quarterly beginning
with the fiscal quarter ending December 31, 2013, (iii) Lender agrees Progenitor
Cell Therapy LLC shall no longer be subject to a Debt Service Coverage Ratio and
debt to tangible net worth ratio requirement (it being understood that Section
9.17 of the Bond Agreement is hereby deleted in its entirety). Capitalized terms
not specifically defined herein shall have the meaning afforded to them in
accordance with generally accepted accounting principles consistently applied
(“GAAP”).


5.Financial Reporting. So long as any obligations of Borrower or their assigns
shall remain outstanding to Lender, Borrower will deliver to Lender and to the
Authority upon the Authority’s request, or cause to be delivered, (i) copies of
any and all financial reports of NeoStem, Inc. submitted to the U.S. Securities
and Exchange Commission (“SEC”) within fifteen (15) days of submission to the
SEC, and (ii) annually, with reasonable promptness but in no event later than
one hundred fifty (150) days after the end of each fiscal year, the company
prepared business financial statements of Borrower and Progenitor Cell Therapy,
LLC, beginning with the fiscal year ending December 31, 2013. Throughout the
term of the Loan, Borrower with reasonable promptness, will deliver to Lender
and to the Authority upon the Authority’s request such other information with
respect to Borrower, Guarantor, or their affiliates or successors as Lender or
the Authority may reasonably request from time to time. All financial statements
shall be prepared in accordance with GAAP, shall be delivered in duplicate and
shall be certified by the managing member of Borrower, if Borrower is a limited
liability company, by a general partner of Borrower, if Borrower is a
partnership, or by the treasurer or chief financial or accounting officer, if
Borrower is a corporation or other type of entity. Such statement shall be
accompanied by the certificate of the managing member, partner, treasurer or
chief financial or accounting officer, as the case may be, of Borrower stating
that he knows of no Event of Default, nor of any default which after notice or
passage of time or both would constitute an Event of Default, which has occurred
and is continuing, or, if any such default or Event of Default has occurred and
is continuing, specifying the nature and period of existence thereof and what
action Borrower has taken or proposes to take with respect thereto, and, except
as otherwise specified, stating that Borrower has fulfilled all its obligations
under this Loan Documents which are required to be fulfilled on or prior to the
date of such certificate. All other financial reporting requirements contained
in the Loan Documents (including but not limited to Section 9.06 of the Bond
Agreement) are hereby deleted in their entirety.


6. Operating Accounts Section 9.15 of the Bond Agreement is hereby deleted in
its entirety and replaced with the following: “The Borrower shall maintain its
operating accounts with the Lender for the life of the Loan. Payments hereunder
shall be made by direct charge to the demand deposit account maintained by the
Borrower with the Lender. Borrower hereby consents to Lender making such
charge.”


7.Fees. The Borrower shall pay to the Lender simultaneously upon receipt of this
fully executed Agreement a non-refundable Modification Fee in the amount of
$10,000.00, together with the fees and other client charges of the Lender’s
counsel and title insurance company fees and charges, in connection with the (i)
entering into of this Agreement and the defaults leading up to and the
transactions contemplated by this Agreement, and such costs and expenses
incurred to and including the date hereof, and (ii) the entering into of that
certain Note and Mortgage Modification Agreement by and between Borrower and
Lender simultaneously herewith relating to a Term Loan made by Lender to
Borrower on November 30, 2010 in the original principal amount of $1,000,000.00.
All sums which are to be paid by the Borrower to the Lender pursuant to this
Section which are not paid when due shall be deemed additional interest under
the Mortgage and the payment thereof shall be secured by the lien of the
Mortgage.


2.     REPRESENTATIONS AND WARRANTIES. The Borrower hereby represents and
warrants to the Lender that:


1.The person executing this Agreement is duly authorized to do so and to bind
the Borrower to the terms hereof.


2.Each of the Loan Documents is a valid and legal binding obligation of the
Borrower, enforceable in accordance with its terms, and is not subject to any
defenses, counterclaims, or offsets of any kind.






--------------------------------------------------------------------------------




3.All financial statements delivered to Lender were true, accurate and complete,
in all material respects, as of the date of delivery to the Lender.


4.Since the date of the Loan Documents there has been no material adverse change
in the condition, financial or otherwise, of any of the Borrower, except as
disclosed to Lender in writing.


5.There exists no action, suit, proceeding or investigation, at law or in
equity, before any court, board, administrative body or other entity, pending
or, to Borrower’s actual knowledge, threatened, affecting any of the Borrower or
any of its property, wherein an unfavorable decision, ruling or finding would
materially adversely affect the business operations, property or financial
condition of any of the Borrower.


6.To Borrower’s actual knowledge, there exists no event of default, or other
circumstance that with the passage of time or giving of notice or both will
become an event of default, under any of the Loan Documents.


3.    MISCELLANEOUS.


1.Definitions. Any capitalized term used in this Agreement and not otherwise
defined herein shall have the meaning ascribed to such term in the Loan
Documents.


2.Continued Validity of Original Loan Documentation. It is understood and agreed
that the terms and conditions of this Agreement shall be incorporated in and to
the terms and conditions of all the Loan Documents accompanying and delivered to
the Lender in connection with the Loan so as to modify the Loan Documents as
applicable to conform to the terms and conditions herein, including, but not
limited to, the Note, the Mortgage, and related Loan Documents executed by
Borrower, all of which Loan Documents shall remain in full force and effect in
accordance with their terms, except as modified herein. Except as expressly
modified herein, the Note, the Mortgage, and all other Loan Documents executed
in connection therewith, shall continue in full force and effect, as valid and
enforceable obligations binding against the parties in accordance with their
respective terms. The parties hereto hereby expressly confirm and reaffirm all
of their respective liabilities, obligations, duties and responsibilities under
and pursuant to the Note, the Mortgage, and the other Loan Documents executed in
connection therewith. The Mortgage shall remain as a first lien security
interest on the Property securing the Note as modified and amended herein. The
Borrower hereby represents, warrants and confirms that, to its actual knowledge,
there are no setoffs, rights, claims or causes of action of any nature
whatsoever which the Borrower has or may assert against the Lender with respect
to the Note, the Mortgage, and the other Loan Documents executed in connection
therewith. Any breach by Borrower of the terms and conditions contained in this
Agreement shall be deemed an Event of Default as provided in the Note and
Mortgage for which the Lender shall have all the rights and remedies reserved
under the Loan Documents upon the occurrence of such Event of Default.


3.Conflicts. To the extent that the terms, covenants and conditions of the Note,
Mortgage, and/or other Loan Documents shall conflict with those set forth
herein, the terms, covenants and conditions of the Note, Mortgage, and other
Loan Documents hereby are and shall be superseded and replaced by the terms,
covenants and conditions set forth herein, and the Borrower agrees to comply
with and be subject to all of the terms, covenants and conditions of the Note,
Mortgage, and other Loan Documents as modified hereby.


4.No Novation. It is the intention of the parties hereto that this Agreement is
an extension of the existing obligations of the Borrower under the Note and
shall not constitute a novation and shall in no way adversely affect or impair
the lien priority of the Mortgage. In the event this Agreement, or any portion
hereof, or any of the instruments executed in connection herewith shall be
construed or shall operate to affect the lien priority of the Mortgage, then to
the extent such instrument creates a charge upon the Mortgaged Property, in
excess of that contemplated and permitted thereby, and to the extent third
parties acquiring an interest in the Mortgaged Property between the time of
recording of the Mortgage and the recording of this Agreement are prejudiced
hereby, if any, this Agreement shall be void and of no force and effect as to
such third parties; provided, however, that, notwithstanding the foregoing, the
parties hereto, as among themselves, shall be bound by all terms and conditions
hereof until all indebtedness evidenced by the Note shall have been paid.


5.No Duress. The Borrower hereby states, acknowledges, and affirms that it has
entered into this Agreement freely and without duress, having had the
opportunity to seek and receive the advice of counsel in this matter.


6.LIMITATION ON LIABILITY. NO CLAIM MAY BE MADE BY THE BORROWER, ANY GUARANTOR
OF THE LOAN, OR ANY OTHER PERSON AGAINST THE LENDER OR THE




--------------------------------------------------------------------------------




AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF THE LENDER
FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR, TO THE FULLEST EXTENT
PERMITTED BY LAW, FOR ANY PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM OR CAUSE OF
ACTION (WHETHER BASED ON CONTRACT, TORT, STATUTORY LIABILITY, OR ANY OTHER
GROUND) BASED ON, ARISING OUT OF OR RELATED TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION THEREWITH, AND THE BORROWER (FOR ITSELF AND ON BEHALF OF EACH OTHER
PERSON) HEREBY WAIVES, RELEASES AND AGREES NEVER TO SUE UPON ANY CLAIM FOR ANY
SUCH DAMAGES, WHETHER SUCH CLAIM NOW EXISTS OR HEREAFTER ARISES AND WHETHER OR
NOT IT IS NOW KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


7.RIGHT OF SETOFF. BORROWER HEREBY GRANTS TO LENDER A CONTINUING LIEN, SECURITY
INTEREST AND AFTER THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, THE
RIGHT OF SETOFF AS SECURITY FOR ALL LIABILITIES AND OBLIGATIONS TO LENDER,
WHETHER NOW EXISTING OR HEREAFTER ARISING, UPON AND AGAINST ALL DEPOSITS,
CREDITS, COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE CUSTODY, SAFEKEEPING
OR CONTROL OF LENDER OR ANY ENTITY UNDER THE CONTROL OF TD BANK, N.A. AND ITS
SUCCESSORS AND ASSIGNS, OR IN TRANSIT TO ANY OF THEM, AT ANY TIME, WITHOUT
DEMAND OR NOTICE. AFTER THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT,
LENDER MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO ANY
LIABILITY OR OBLIGATION OF BORROWER AND ANY GUARANTOR EVEN THOUGH UNMATURED AND
REGARDLESS OF THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE LOAN ANY AND ALL
RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF
WITH REGARD TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER OR ANY
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


8.Mortgage Modification. This Agreement constitutes a “modification” of the
Mortgage as defined in P.L. 1985, c. 353 (N.J.S.A. 46:9-8.1 et seq.) and is
subject to the priority provisions of said law.


9.Severability. If any provision of this Agreement or portion of such provision
or the application thereof to any person or circumstance shall to any extent be
held invalid or unenforceable, the remainder of this Agreement (or the remainder
of such provision) and the application thereof to other persons or circumstances
shall not be affected thereby.


10.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
agreement.


11.Complete Agreement. This Agreement and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.


12.Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and Lender shall be entitled to rely thereon) until
released in writing by Lender. Lender may transfer and assign this Agreement and
deliver the Collateral (as that term is defined in the Bond Agreement) to the
assignee, who shall thereupon have all of the rights of Lender; and Lender shall
then be relieved and discharged of any responsibility or liability with respect
to this Agreement and the Collateral. Except as expressly provided herein or in
the other Loan Documents, nothing, expressed or implied, is intended to confer
upon any party, other than the parties hereto, any rights, remedies, obligations
or liabilities under or by reason of this Agreement or the other Loan Documents.


13.Further Assurance. Borrower will from time to time execute and deliver to
Lender such documents, and take or cause to be taken, all such other further
action, as Lender may reasonably request in order to effect and confirm or vest
more securely in Lender all rights contemplated by this Agreement (including,
without limitation, to correct clerical errors) or to vest more fully in or
assure to Lender the security interest in the Mortgaged Property. To the extent
permitted by applicable law, Borrower authorizes Lender to file financing
statements, continuation statements or amendments without Borrower’s signature
appearing thereon, and any such financing statements, continuation statements or
amendments may be signed by Lender on behalf of Borrower, if necessary, and may
be filed at any time




--------------------------------------------------------------------------------




in any jurisdiction. Lender may at any time and from time to time file financing
statements, continuation statements and amendments thereto which contain any
information required by the New Jersey Uniform Commercial Code (Title 12A
N.J.S.A.) as amended from time to time (the “Code”) for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment, including whether Borrower is an organization, the type of
organization and any organization identification number issued to Borrower.
Borrower agrees to furnish any such information to Lender promptly upon Lender’s
reasonable request. In addition, Borrower shall at any time and from time to
time take such steps as Lender may reasonably request for Lender to insure the
continued perfection and priority of Lender’s security interest in the Mortgaged
Property and the preservation of its rights therein. Borrower hereby constitutes
Lender its attorney-in-fact to execute, if necessary, and file all filings
required or so requested for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; and such power, being coupled with an
interest, shall be irrevocable until this Agreement terminates in accordance
with its terms, all obligations of Borrower to Lender are irrevocably paid in
full and the Mortgaged Property is released.


14.Notices. Any notices under or pursuant to this Agreement shall be deemed duly
received and effective if delivered in accordance with the notice requirements
under the Mortgage.


15.Recordation. This Agreement may be recorded in the real estate records of the
county in which the Mortgaged Property is located.


16.JURY WAIVER. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, WAIVE (A)
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION
WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT
BE, OR HAS NOT BEEN WAIVED. BORROWER CERTIFIES THAT NEITHER LENDER NOR ANY OF
ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT LENDER WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO TRIAL BY JURY.


17.Authority’s Consent. In accordance with the terms of Section 9 of the
Authority’s Assignment, the Authority has signed this Agreement consenting to:
(a) this Agreement and the within waivers and modifications; (b) the
Reaffirmation of Guaranty executed by Progenitor Cell Therapy, LLC and NeoStem
Family Storage, LLC (more particularly described above); (c) the Guaranty of
Payment executed by NeoStem, Inc. (more particularly described above); and (d)
all other documents executed in connection with this Agreement. The Authority’s
consent shall be effective only for the specific instance and for the purposes
set forth herein.






[No further text on this page - Signatures appear on following page]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date first written above.


BORROWER:
WITNESS: Jessi Goebel                    PCT ALLENDALE, LLC,
a New Jersey limited liability company


By:     /s/ George Goldberger                    
Name:     George Goldberger                    
Title:     Managing Member                    


ACKNOWLEDGMENT
STATE OF NEW YORK        )
) ss.:
COUNTY OF NEW YORK    )


I CERTIFY THAT on December 10, 2013, George Goldberger [Name] personally came
before me and acknowledged under oath to my satisfaction, that he is the
Managing Member [Title] of PCT ALLENDALE, LLC, the New Jersey limited liability
company named in the within instrument and is authorized to sign the within
instrument on behalf of said limited liability company and, as such, signed,
sealed and delivered this instrument as the voluntary act and deed of said
limited liability company, made by authority and virtue of its Members.


                                                
Notary Public
Paige Cooperman
Commission expires June 20, 2015




[Signatures continue on following page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date first written above.


LENDER:
WITNESS:    George Beyjoun                TD BANK, N.A.
successor to COMMERCE BANK/NORTH


By:    /s/ Charles Ponti                    
CHARLES M. PONTI
Regional Vice President


ACKNOWLEDGMENT


STATE OF NEW JERSEY    )
) ss.:
COUNTY OF BERGEN        )


On this 3rd day of December 2013, before me, the subscriber, personally appeared
CHARLES M. PONTI, a Regional Vice President of TD BANK, N.A., the national
banking association named in the foregoing instrument, who I am satisfied is the
person named in and who executed the within instrument, and thereupon
acknowledged that he signed, sealed and delivered the same in his capacity as a
Regional Vice President of TD BANK, N.A. for the purposes therein expressed


                                                
Notary Public
Beverly Pomeroy
Commission expires July 9, 2018


[Signatures continue on following page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date first written above.


AUTHORITY:
WITNESS: Darren Miller                NEW JERSEY ECONOMIC
DEVELOPMENT AUTHORITY


By:    /s/ John Rosenfeld                    
Name:     John Rosenfeld                    
Title:     Director-Bonds & Incentives                    




ACKNOWLEDGMENT


STATE OF NEW JERSEY    )
) ss.:
COUNTY OF MERCER    )


On this 26th day of November, 2013, before me, the subscriber, personally
appeared John J. ROsenfeld [Name], a Director-Bonds & Incentives [Title] of the
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY, who I am satisfied is the person
named in and who executed the within instrument, and thereupon acknowledged that
he signed, sealed and delivered the same in his capacity as Director-Bonds &
Incentives [Title] of the NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY for the
purposes therein expressed


                                                
Notary Public
Renee Chavez-Caverly
Commission expires April 26, 2016




